DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered. 

Response to Amendment
3. This is in response to the amendments filed on 1/21/2022. Claims 1-4, 5-12, 14-18, and 20 have been amended. Claims 21-23 have been added.  Claims 1, 3-9, 11-15, and 17-23 are currently pending and have been considered below.

Allowable Subject Matter
4.    Claims 1, 3-9, 11-15, and 17-23 are allowed as amended.

Reasons for Allowance
5.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature whereby an authorization server receives, from the third-party application, a second request to transform the access token into a single sign on (SSO) link, the second request based on an operation not supported by the third-party application.  The closest prior art being "Alen" (US 20170264611 – A1), “Lander” (US 20170331832 - A1), “Hayton” (US 20110277027 – A1), and newly cited “Grajek” (US 20140082715 A1). Alen discloses methods and systems for automatically securing account access by verifying account information with an email provider. The methods and systems automatically determine whether provided login identification and account information, in the form of an email address, is valid by a server requesting validation information from the email server of the email address. The request is automatically provided, as a background process, in response to receiving login credential information entered by a user. The email server can provide verification of the email address, whether a password associated with the email address has changed, or if the request bounces. Lander discloses a system for authorizing access to a resource that receives a request for an access token corresponding to the resource, where the request includes user information and application information. The user information includes a role of the user and the application information includes a role of the application. The system evaluates the request by computing scopes for the access token, including determining an intersection between the user information and the application information. The system then provides the access token that includes the computed scopes, the scopes being based at least on the role of the user and the role of the application. Hayton discloses methods and systems of providing a user-selectable list of disparately hosted applications. A device intermediary to a client and one or more servers may receive a user request to access a list of applications published to the user. Grajek discloses features for authentication of mobile device applications using a native, independent browser using a single-sign-on system. An authentication module within the mobile application can direct the mobile device's native browser to a URL to initiate authentication with an authentication appliance. The mobile browser can receive and store a browser-accessible token to indicate previous authentication performed by the user. The mobile application can receive from the application appliance and store a client application ID token that may be presented to network services for access.

6. What is missing from the prior art of record is a computer-readable storage media, a method, and a system for providing, from the networked system to the third-party application, an access token comprising embedded permissions that define the resources of the networked system to be accessed by the third-party application; 
receiving, from the third-party application, a second request to transform the access token into a single sign on (SSO) link, the second request based on an operation not supported by the third-party application.  The Examiner is further persuaded by applicant arguments (See Remarks 1/21/2022) regarding prior of record lacking the claimed “embedded permissions defining resources of the networked system”.   Thus the prior art does not teach or suggest, either individually or in combination, the subject .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
 /WILLIAM B JONES/Examiner, Art Unit 2491
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491